IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42206

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 832
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 26, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CLAYTON D. DUNCAN,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and unified sentence of sixteen years, with a minimum
       period of confinement of five and one-half years, for trafficking in
       methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Clayton D. Duncan pled guilty to trafficking in methamphetamine. Idaho Code § 37-
2732B(a)(4). The district court sentenced Duncan to a unified term of sixteen years with five
and one-half years determinate to run concurrently with any other sentence the defendant was
serving. Duncan appeals asserting that the district court abused its discretion by imposing an
excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Duncan’s judgment of conviction and sentence are affirmed.




                                                   2